Citation Nr: 1425217	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-44 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a lumbar spine disability, manifested by osteoarthritis, degenerative disc disease (DDD), spinal stenosis, sacroiliac joint osteoarthritis, and Schmorl's node.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1974 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's request to reopen his previously denied claim.  This case was previously before the Board in August 2013, when it was reopened and remanded for additional development


FINDING OF FACT

The Veteran's lumbar spine disability, manifested by osteoarthritis, degenerative disc disease (DDD), spinal stenosis, sacroiliac joint osteoarthritis, and Schmorl's node are causally related to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar spine disability, manifested by osteoarthritis, degenerative disc disease (DDD), spinal stenosis, sacroiliac joint osteoarthritis, and Schmorl's node, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA in the matter; any notice defect or duty to assist omission is harmless.

Analysis

On August 1982 medical examination at separation from service, the Veteran's spine was clinically evaluated as normal.  However, the examiner noted complaints of recurrent back pain, with "symptoms since starting heavy details."  The pain was reported to occur at the end of the day, and it was treated with aspirin with no complications or sequelae.  On the accompanying medical history report, the Veteran reported recurrent back pain.

In October 2000, the Veteran sought private medical treatment for low back pain without known injury or neurological symptoms.  The assessment was sacral iliac strain.  X-rays were taken on follow-up in February 2001.  The impression was of findings compatible with muscle spasms, narrowing of L4-5 disc space, and anterior osteophyte formation of many levels.  A dextroscoliosis was centered at L3-4.

VA treatment records from August 2001 to September 2010 note a long history of low back pain, worsening over time, with diagnoses confirmed by imaging studies.  The Veteran receives Social Security Administration disability benefits based, in part, on his back disability.

The Veteran provided testimony at a January 2011 Board hearing.  He stated that his symptoms originated during his assignment to work with the 603rd Tactical Control Squadron mobile attack unit in Germany.  He described the operating center as "an inflatable dome-type fixture" that he regularly helped fold, store, and transport and set-up at new locations.  (See Hearing Transcript, pages 4-5.)  He stated that the longest they stayed in one spot was 30 days.  (See id. at 4.)  He stated that he developed back pain while performing this work, which continued throughout service and was treated by pain killers and occasional light duty.  (See id. at 5-6.)  The Veteran testified that the pain continued after service, becoming more severe in 1995, at which time he first sought treatment.  (See id. at 7.)  [Private medical records dating back to 1996 were requested, but the records were only available for 2000 and 2001.]  In a December 2013 statement the Veteran asserted that he continued to work between 1982 and 2001, despite the pain, to support his family.

The Veteran's testimony is consistent with the record.  His separation examination reflects recurrent back pain treated with pain medication.  On June 2008 VA neurosurgical consult, the Veteran complained of back pain since 1995.  This statement was provided as part of a medical evaluation for treating pain that significantly interfered with his functioning, and the Board finds no reason to question that the credibility of that statement, the December 2013 statement, or his Board hearing testimony.  Thus, the Board finds that the Veteran's testimony regarding the onset and continuity of his back symptoms is credible evidence supporting a nexus to service.  

The Veteran was afforded a March 2005 VA examination in conjunction with his initial claim for low back disability.  At that time, the Veteran denied any specific injury or event, stating that "it simply developed slowly and became worse" due to "recurrent dismantling and reassembling of [mobile] radar units."  He stated that he received treatment during service, and described a continuity of symptomatology since service.  He described the back pain as "constant, radiating down the posterior aspect of both thighs to his knees but not below" and noted "some weakness in his legs."  The VA examiner questioned whether the Veteran's was exaggerating the severity of his symptoms, but noted that imaging clearly showed DDD of the lumbar spine.  

The examiner opined that the Veteran's DDD of the lumbar spine and low back pain were less likely as not related to active service because it was "not uncommon" for men of the Veteran's age with similar work history to exhibit such disability.  However, to the extent that the examiner's opinion was affected by his assessment that the Veteran was not accurately reporting the severity of his symptoms, etiology and severity are two separate concerns, and the latter need not be resolved in the appeal of a claim for service connection.  Furthermore, to the extent that the examiner found the Veteran's injuries consistent with his work history, that work history includes his duties while on active service (described as "heavy detail" in his STRs).  For these reasons, the Board finds that the March 2005 VA examination is not persuasive.  

[To the extent that the March 2005 examiner's opinion, questioning the demonstrated severity of the Veteran's disability, may be read as an implication that the Veteran's testimony is not credible, additional medical records received on remand clearly demonstrate significant, progressive worsening that is more consistent that the Veteran's reported symptoms in 2005.  Read in context of the record as a whole, the March 2005 examiner's comments are not sufficient to call into question the Veteran's credibility such that the benefit-of-the-doubt rule would be inapplicable.  38 U.S.C.A. § 5107.]

The Veteran was afforded a second VA examination in December 2013.  The examiner diagnosed lumbar osteoarthritis, DDD, and mild spinal stenosis; bilateral sacroiliac joint osteoarthritis, and Schmorl's nodes.  The December 2013 VA examiner opined that the Veteran's low back disability was less likely than not related to service because the exit examination was normal and there was no medical record evidence supporting Veteran's contention of continuity of symptomatology between 1982 and 2000 and because the Veteran had been employed in jobs requiring heavy lifting during that time.  However, he did not reconcile that opinion with the Veteran's credible testimony that pain persisted after service (but did not require immediate treatment) and that he continued working to support his family, even though it was painful.  The Board has already determined that the Veteran's lay evidence is credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.)  Thus, the December 2013 nexus opinion is based on an inaccurate factual premise, and the Board finds that it is inadequate and lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

In April 2011, the Veteran's treating VA physician provided a nexus opinion, in which he opined that the Veteran's age, combined with the extent of his lower back degeneration indicates that the degeneration was "initiated at an early age."  The VA treating physician noted the "labor intensive nature of [the Veteran's] responsibilities" during active service, and opined that there was, therefore, "a high likelihood that his current condition began while on active duty."  The Board finds that this opinion can be reconciled with the "more like likely than not" standard and is substantiated with a clear, if brief, rationale.  Thus, April 2011 VA treating physician's nexus opinion, probative evidence in support of the Veteran's claim.  and, in conjunction with the SSA medical records obtained during remand (showing progressive worsening over time with continued treatment), is sufficient to support an award of service connection for the claimed disability.


ORDER

Service connection for a lumbar spine disability, manifested by osteoarthritis, DDD, spinal stenosis, sacroiliac joint osteoarthritis, and Schmorl's node, is warranted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


